Exhibit 10.83.1

Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.

FIRST AMENDMENT

TO

AMENDED AND RESTATED

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

between

LUPIN LTD.

and

SALIX PHARMACEUTICALS, INC.

Dated as of 22 February 2013



--------------------------------------------------------------------------------

This FIRST AMENDMENT TO AMENDED AND RESTATED DEVELOPMENT, COMMERCIALIZATION AND
LICENSE AGREEMENT (this “Amendment”), dated as of 22 February 2013 (the “First
Amendment Effective Date”), is made by and between Lupin Ltd., a corporation
organized under the laws of India (“Lupin”), and Salix Pharmaceuticals, Inc., a
California corporation (“Salix”). Lupin and Salix are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Parties are parties to that certain Amended and Restated
Development, Commercialization and License Agreement, dated 31 March 2011 (the
“Original Agreement”); and

WHEREAS, the Parties wish to amend the Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

ARTICLE I. DEFINITIONS

Terms used herein and not otherwise defined are used herein with the same
meanings given to them in the Original Agreement.

ARTICLE II. AMENDMENTS

The Original Agreement is hereby amended, effective as of the First Amendment
Effective Date, as follows:

2.1 Section 1.24 of the Original Agreement is hereby amended to add the
following additional sentence at the end thereof:

“Notwithstanding the foregoing, for purposes of use of the term in Section 7.4
only and only in reference to periods commencing on or after 1 January 2012,
“Contract Year” means (a) the period beginning on 1 January 2012 and ending on
the earlier of the day preceding the first anniversary of such date and the
termination date of this Agreement; and (b) each successive period thereafter
beginning on an anniversary of 1 January 2012 and ending on the earlier of the
day preceding the next anniversary of 1 January 2012 and the termination date of
this Agreement.”



--------------------------------------------------------------------------------

2.2 Section 1.87 of the Original Agreement is hereby amended by deleting the
phrase “any Salix Prescription Rifaximin Product” therefrom and replacing it
with the phrase “Salix’s 550mg XIFAXAN® product”.

2.3 For purposes of Section 7.4 of the Original Agreement:

(a) the first Contract Year (i.e., the Contract Year that began on the Amendment
Effective Date) is to be deemed to have ended on 31 December 2011 and to consist
of only three (3) Contract Quarters;

(b) for purposes of such first Contract Year as adjusted pursuant to clause
(a) of this Section 2.3, references in Sections 7.4.1(b) and 7.4.2 of the
Original Agreement to the sum of [*] Dollars ($[*]) are hereby changed to the
sum of [*] Dollars ($[*]); and

(c) for purposes of such first Contract Year as adjusted pursuant to clause
(a) of this Section 2.3, provisions in Section 7.4.2 of the Original Agreement
for proration of amounts specified therein for Contract Years that are less than
a full twelve (12)-month period are to be ignored.

2.4 For purposes of the Contract Quarter that begins on 1 January 2012 and
continuing for Contract Quarters thereafter (and only for such Contract
Quarters) all references in Section 7.4.1(a) of the Original Agreement to the
sum of [*] Dollars ($[*]) are hereby changed to the sum of [*] Dollars ($[*]).

2.5 For purposes of the Contract Year that begins on 1 January 2012 and
continuing for Contract Years thereafter (and only for such Contract Years), all
references in Sections 7.4.1(b) and 7.4.2 of the Original Agreement to the sum
of [*] Dollars ($[*]) are hereby changed to the sum of [*] Dollars ($[*]).

2.6 Section 7.4 of the Original Agreement is hereby amended by adding a new
subsection 7.4.3 at the end thereof, such new subsection to read in its entirety
as follows:

“7.4.3. Termination. The provisions of this Section 7.4 shall not apply in
respect of any period after 30 September 2019 and Salix shall have no obligation
under the provisions of this Section 7.4 to make any payment to Lupin in respect
of any Contract Quarter commencing on or after 1 October 2019. In implementation
of the foregoing, the determination for purposes of Sections 7.4.1(b) and 7.4.2
of any and all payments to be made in respect of the Contract Year commencing on
1 January 2019 shall be made pursuant to appropriate proration for a partial
Contract Year as provided in the aforesaid Sections. The provisions of this
Section 7.4.3 are without prejudice to any obligations accrued by either Party
under this Section 7.4 in respect of periods ending on or before 30 September
2019.”

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

2



--------------------------------------------------------------------------------

2.7 Section 13.8.8 of the Original Agreement is hereby amended to read in its
entirety as follows:

“13.8.8 Payments to Lupin. In the event that Salix should terminate this
Agreement pursuant to Section 13.3.3 prior to [*] (an “Early Termination”), the
Parties acknowledge and agree that such Early Termination will cause Lupin to
suffer damages in an amount that is uncertain, not readily ascertainable and
incapable of accurate calculation resulting from (a) the efforts and resources
expended by Lupin in performance and contemplation of future performance under
this Agreement and (b) Lupin’s forgoing other commercial opportunities because
of this Agreement. On this basis, the Parties further acknowledge and agree that
in the event of an Early Termination, Salix shall pay to Lupin an amount equal
to the amount, if any, by which [*] Dollars ($[*]) exceeds (a) the sum of
(i) Creditable Consideration paid or accrued through the date of termination
plus (ii) any amounts paid or accrued through the date of termination pursuant
to Section 7.4.1 as Minimum Consideration Quarterly Reconciliation Payments plus
(ii) any amounts paid or accrued through the date of termination pursuant to
Section 7.4.2(a) as Minimum Consideration Annual Reconciliation Payments, less
(b) any amounts paid or accrued through the date of termination pursuant to
Section 7.4.2(b) as Minimum Consideration Annual Reconciliation Refunds (the
“Early Termination Fee”). The Parties acknowledge that the Early Termination Fee
has been agreed upon, after negotiation, as a reasonable estimate of an amount
to compensate Lupin for the efforts and resources expended and opportunities
foregone by Lupin. The Early Termination Fee shall be Lupin’s sole and exclusive
remedy in respect of any Early Termination of this Agreement by Salix and the
Early Termination Fee is, therefore, not a penalty but rather constitutes
liquidated damages in a reasonable amount that will compensate Lupin for the
efforts and resources expended and opportunities foregone by Lupin. Nothing in
this Section 13.8.8 shall limit any other rights or remedies of Lupin or Salix
under this Agreement arising from the failure of either Party to comply with its
obligations under this Agreement.”

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

3



--------------------------------------------------------------------------------

2.8 The text of Section 14.21.2 of the Original Agreement is hereby deleted in
its entirety and replaced by the designation “RESERVED”.

ARTICLE III. ADJUSTMENTS

The Parties hereby agree to cooperate in good faith to effect such adjustments
in and to amounts previously paid or payable by Salix to Lupin pursuant to
Section 7.4 of the Original Agreement, and to effect such additional payments by
Salix to Lupin or refunds by Lupin to Salix, as are necessary to implement and
give effect to the amendments to the Original Agreement effected by this
Amendment.

ARTICLE IV. MISCELLANEOUS

4.1 Entire Agreement.

(a) Except as contemplated by Section 4.2, (i) this Amendment sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understandings,
promises and representations, whether written or oral, with respect thereto are
superseded hereby; and (ii) each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein.

(b) The Original Agreement, as amended pursuant to the terms of this Amendment,
shall continue in full force and effect.

4.2 Related Agreements.

(a) Simultaneously herewith, the Parties are entering into a Second Amendment to
Rifaximin Manufacturing and Supply Agreement (the “Second Amendment to API
Supply Agreement”). The effectiveness of this Amendment is explicitly
conditioned upon the execution and delivery by each Party thereto of the Second
Amendment to API Supply Agreement.

(b) The Parties acknowledge that they have been pursuing negotiations in respect
of an agreement pursuant to which Salix will appoint Lupin or its Affiliates as
the authorized generic distributor for the [*] and certain other Salix products.
The Parties confirm their intent to continue such negotiations in good faith
with a view to entering into an agreement by 12 April 2013, but without thereby
imposing on either Party any obligation to enter into any such agreement or
creating any legally binding obligations in respect of any such agreement or the
terms thereof unless and until such agreement is fully negotiated and executed
and delivered by the parties thereto. Any

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

4



--------------------------------------------------------------------------------

failure by the Parties to enter into the agreement described in the first
sentence of this Section 4.2(b) shall not in any way affect the enforceability
and continued validity of this Amendment, the Original Agreement as amended
pursuant to this Amendment, the Second Amendment to API Supply Agreement, the
API Supply Agreement as previously amended and amended pursuant to the Second
Amendment to API Supply Agreement, or the Finished Product Supply Agreement.
Notwithstanding the foregoing, in the event that, after Lupin’s good faith
participation during the period from the First Amendment Effective Date until
12 April 2013 in negotiations in respect of the agreement described in the first
sentence of this Section 4.2(b), as of 13 April 2013 the Parties have not
entered into such agreement, then Salix shall cease, as of 13 April 2013 and
continuing thereafter, to have the right to terminate the Original Agreement (as
amended hereby) pursuant to Section 13.3.2 thereof.

4.3 Counterparts; Facsimile Execution. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which, taken together, shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be as effective as delivery of a manually
executed original counterpart of such signature page.

4.4 English Language. This Amendment shall be written and executed in, and all
other communications under or in connection with this Amendment shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

[The remainder of this page has been intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the First Amendment Effective Date.

 

SALIX PHARMACEUTICALS, INC.     LUPIN LTD. By:  

/s/ Rick Scruggs

    By:  

/s/ S. Ramesh

Name:  

Rick Scruggs

    Name:  

S. Ramesh

Title:  

EVP of Business Development

    Title:  

CFO and President (FIN)

[Signature page to First Amendment to Amended and Restated Development,

Commercialization and License Agreement]